IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00224-CV

                 IN THE MATTER OF THE MARRIAGE OF
                            JOHN HUGHES
                                AND
                          PRINCESS YOUNG
                 AND IN THE INTEREST OF Z.H., A CHILD


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2008-1332-1


                          MEMORANDUM OPINION


      Princess Young filed a pro se notice of appeal with the District Clerk on July 1,

2009 regarding a decree of divorce signed on June 23, 2009. On July 27, 2009, Young,

through retained counsel, filed a document indicating that a motion for new trial had

been filed and that Young no longer wished to appeal.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).

      Further, absent a specific exemption, the Clerk of this Court must collect filing

fees at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to

TEX. R. APP. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See
also TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §

51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2008). Under the

circumstances of this proceeding, we suspend the rule and order the Clerk to write off

all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed by

Young.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed August 5, 2009
[CV06]




In the Matter of the Marriage of Hughes                                             Page 2